DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 2, 5, 6 amended in the reply filed on 07/15/2022 is acknowledged; claim 10 is cancelled; claims 3, 7-9, 11-20 were cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Gao in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,093,579 to Amemiya in view of US 2008/0282975 to Rius, US 7156951 to Gao, US 2005/0152088 to Ito, and US 2007/0248515 to Tompa. 
Claim 1: Amemiya discloses a substrate processing apparatus, comprising: a process chamber (3 [chamber], Fig. 1) which defines a process volume (inside 3); a vacuum chuck support (6 [wafer chuck]) for vacuum supporting a substrate (5 [wafer]) disposed within the process volume (inside 3, see col. 4, lines 9-13 where 6 provides chucking vacuum); a variable flow valve (15b [gas adjusting valve]) in fluid communication with the vacuum chuck (6, see col. 5, 10-20), wherein the variable flow control valve (15b) is disposed on a fluid flow path (branch) upstream from the vacuum chuck (6, Fig. 1); a pressure controller (13a [pressure gauge]) comprising a pressure detector (13a) disposed in the fluid flow path (branch) upstream from the vacuum chuck (6, see Fig. 1) and located on the fluid flow path (branch) between the variable flow valve (15b) and the vacuum chuck (6, see Fig. 1); a channel portion (12 [drawing duct] in fluid communication with the vacuum chuck (6), a control volume of the vacuum chuck (11 of 6), and the variable flow valve (15b) during vacuum chucking (col. 5, lines 10-15), wherein the (channel) is disposed on the fluid flow path (branch) downstream from the vacuum chuck (6);  a second valve (15a [gas adjusting valve]); and a vacuum pump (17 [vacuum supplying pump]) disposed downstream of the second valve (15a, see Fig. 1); the vacuum pump (17) in fluid communication with a control volume of the vacuum chuck (volume connecting 11 [reduced pressure duct] of 6) through a second conduit (12 [drawing duct], col. 5, lines 10-25).
However Amemiya does not disclose the pressure controller also comprises a flow rate detector; the second valve disposed downstream of the flow restrictor.   
Rius discloses a controller ([controller], Fig. 2) comprises a flow rate detector (86 [flow sensor]) and a pressure detector (88 [pressure sensor]) for the purpose of controlling the vacuum level in the component during treatment (see para. [0097]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow rate detector with pressure detector as part of the controller as taught by Rius with motivation to control the vacuum level in the component during treatment. 
Amemiya does not disclose the channel portion is a flow restrictor. 
Gao discloses a flow restrictor (60 [fixed orifice], Fig. 1) in fluid communication with a chuck (14 [chuck]), and provides a constant impedance to flow from a control volume (col. 4, lines 34-55) for the purpose of allowing continuous bleeding of the zone line to prevent loss of a pressurization of the zone line (col. 4, lines 34-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow restrictor to replace the channel portion as taught by Gao with motivation to allow continuous bleeding of the zone line to prevent loss of a pressurization of the zone line.
The apparatus of Amemiya in view of Rius and Gao does not disclose the vacuum pump in fluid communication with the process volume through a first conduit. 
Ito discloses a vacuum pump (516 [vacuum pump], Fig. 9) in fluid communication with the process volume (inside 511 [chamber], para. [0060] where they communicate) through a first conduit (“pipe” para. [0060]) and a control volume (503 [exhaust port]) of the vacuum chuck (501 [chuck]) through a second conduit (“pipe”), for the purpose of attaining a differential pressure necessary for vacuum attracting of a substrate, to an appropriate pressure, respectively, simultaneously (para. [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum pump and process volume configuration with conduit as taught by Ito with motivation to attain a differential pressure necessary for vacuum attracting of a substrate, to an appropriate pressure, respectively, simultaneously. 
Regarding second valve and flow restrictor placement, Tompa teaches that vacuum technology is well developed, and includes associated valves and plumbing hardware that can be arranged in any known manner for the purpose of evacuating the chamber and maintaining a controlled sub-atmospheric pressure during film deposition (para. [0065]). Additionally, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rearrangement of parts and optimization of placement as taught by Tompa with motivation to evacuate the chamber and maintain a controlled sub-atmospheric pressure during film deposition. 
Claim 2: The apparatus of Amemiya in view of Rius, Gao, Ito, and Tompa discloses the vacuum pump (70 Fig. 1, Gao) appears to be in fluid communication with the flow restrictor (60, see Fig. 1).
Claim 3: (Cancelled).
Claim 4: The apparatus of Amemiya in view of Rius, Gao, Ito, and Tompa discloses the control volume (11, Fig. 1, Amemiya) appears to be separate from the process volume (inside 3, where the two are separated by wafer, 5).
Claim 5: The apparatus of Amemiya in view of Rius, Gao, Ito, and Tompa discloses wherein the control volume (inside 3, Fig. 1, Amemiya) is in fluid communication with the variable flow valve (15b, Fig. 1 where the pipes are connected).
Claim 6: The apparatus of Amemiya in view of Rius, Gao, Ito, and Tompa discloses wherein the control volume (inside 14, Fig. 1, Gao) is in fluid communication with the flow restrictor (60, see Fig. 1, col. 5, lines 35-55).
Claims 7-10: (Cancelled).
Claims 11-20: (Cancelled).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Rius, Gao, Ito, and Tompa as applied to claims 1, 2, 4-6 above, and in view of US 2006/0135047 to Sheydayi. 
Claim 21: The apparatus of Amemiya in view of Rius, Gao, Ito, and Tompa does not explicitly disclose further comprising a check valve disposed downstream of the pressure controller and upstream of the vacuum chuck.
Sheydayi discloses further comprising a check valve (194 [check valve], Fig.  1A) disposed downstream of a pressure controller (182 [pressure gauge]) and upstream of a vacuum chuck (116 [platen], see Fig. 1A) for the purpose of indicating pressure to a regulating assembly (see para. [0060]) and/or not allowing flow under certain conditions (see para. [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the check valve and configuration as taught by Sheydayi with motivation to indicate pressure to a regulating assembly and/or not allowing flow under certain conditions.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Rius, Gao, Ito, and Tompa as applied to claims 1, 2, 4-6 above, and in view of US 2009/0101214 to North et al (“North”). 
Claim 22: The apparatus of Amemiya in view of Rius, Gao, Ito, and Tompa discloses further comprising a fluid source (16a [ME gas supplying tank], see col. 5, lines 10-16, Amemiya) positioned upstream of the variable flow valve (15b), the fluid source (16a) configured to deliver an inert gas (see col. 5, lines 10-16).
However the apparatus of Cheng in view of Rius, Gao, Ito, and Tompa does not explicitly disclose the fluid source configured to deliver an inert gas a pressure within a range of about 15 psi to about 45 psi.
North discloses a fluid source (18 [gas source], Fig. 1) configured to deliver a gas a pressure within a range of about 20 psi to about 100 psi (see para. [0005]) for the purpose of adjusting or having variable pressure of the stream of gas conveyed to the inlet to achieve the required flow rates to the outlets (see para. [0005-0006]). It is noted that North’s range overlaps the claimed range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow requirements as taught by North with motivation to adjust or have variable pressure of the stream of gas conveyed to the inlet to achieve the required flow rates to the outlets.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718